Words complained of are as follows: “ You (meaning said Anna Tbormann) are a damned bloody bitch.”
Opinion op the Court by
Judge Hardin :
It is a recognized rule in the construction of words complained of in actions of slander that they should be taken in their obvious meaning and signification and that sense in which they would be understood by those who hear them.
Applying this rule to the words alleged in the petition to have been spoken of the appellant by the appellee although they are reproachful and offensive, we do not regard them as importing a charge of the want of chastity or an accusation of any offense, for falsely making which an action would lie.
There is nothing alleged by way of colloquiem conducing to attach to the words the signification insisted for by the appellant, and as they do not seem to be susceptible of two or more meanings, one of them being slanderous, the averments of the petition did not, according to our construction of them, constitute a cause of action, End the demurrer was, therefore, properly sustained.
Wherefore, the judgment is affirmed.